      Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

SPRINT COMMUNICATIONS                )
COMPANY L.P.,                        )
                                     )
                         Plaintiff,  )
                                     )
v.                                   )               Case No. 20-cv-2161-JWB-TJJ
                                     )
CHARTER COMMUNICATIONS, INC.; )
BRIGHT HOUSE NETWORKS, LLC;          )
TIME WARNER CABLE, LLC (f/k/a        )
TIME WARNER CABLE INC.); CRAIG )
COWDEN, an individual; PAUL WOELK, )
an individual,                       )
                                     )
                         Defendants. )

                              MEMORANDUM AND ORDER

        This matter comes before the Court on Plaintiff Sprint Communications’ Motion to

Compel Discovery Responses from the Individual Defendants (ECF No. 113). Plaintiff, Sprint

Communications Company L.P. (“Sprint”), asks the Court to compel Defendants Craig Cowden

and Paul Woelk (jointly “Individual Defendants”) to produce information and documents

responsive to Requests for Production Nos. 1–3, 5–7, 11, 14, 15, 17, 19, 25, 30, and 31 and

provide compete responses to Interrogatory Nos. 1–8 included in Sprint’s first set of discovery

requests to Individual Defendants. As set forth below, the Court grants Sprint’s motion in part

and denies it in part.

I.      Discovery Dispute Background1




1
 In its Memorandum and Order dated December 30, 2020 (ECF No. 141), the Court thoroughly
summarized the procedural history and factual background of this case. The Court therefore will
not repeat that history and background here.


                                                1
       Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 2 of 15




         Sprint served its first set of discovery requests (including Interrogatories and Requests for

Production) on Individual Defendants on August 24, 2020. Individual Defendants served their

responses and objections on October 7, 2020. On October 27, 2020, counsel for Sprint sent a

letter outlining perceived deficiencies in Individual Defendants’ responses, and afterward, the

parties met and conferred twice telephonically before Sprint filed the instant motion. The parties

resolved several discovery disputes during these discussions, but some remain unresolved.

         Sprint contends (and Individual Defendants do not dispute) that the parties have

conferred in good faith to resolve the issues in dispute without court action, as required by Fed.

R. Civ. P. 37(a)(1) and D. Kan. Rule 37.2. The Court agrees.

         Many of the remaining discovery disputes overlap with issues briefed in conjunction with

Sprint’s Motion to Compel Discovery from the Corporate Defendants (ECF No. 109). On March

5, 2021, the Court ruled that motion (ECF No. 174). Where applicable, this Memorandum and

Order will incorporate rulings and rationale from the March 5 Memorandum and Order.

         Also, after Sprint filed its motion, the parties resolved Individual Defendants’ objections

to a few requests: Sprint’s RFP No. 4, RFP No. 18, and RFP Nos. 26–29. 2 The motion is moot

with respect to those requests and the Court does not address them further.

II.      Legal Standards

         The legal standard of review for discovery disputes is well-known and oft-applied. The

Court has previously set forth the standard twice in this case and does not repeat it here. The

same standards apply as in both previous opinions on motions to compel in Sprint

Communications Company L.P. v. Charter Communications, No. 20-2161-JWB-TJJ.3



2
    See ECF No. 140 at 2–3; ECF No. 149.
3
    2021 WL 843240 (D. Kan. Mar. 5, 2021); 2020 WL 7770931 (D. Kan. Dec. 30, 2020).
                                                   2
       Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 3 of 15




III.    Analysis

        With the relevant legal standards in mind, the Court considers the discovery at issue.

Before beginning the substance of the analysis, however, the Court notes that Individual

Defendants’ response to nearly every discovery request at issue includes one or both of the

following boilerplate objections: (1) the “request is objectionable to the extent it seeks

information protected from discovery by the attorney-client privilege, work product doctrine,

and/or any other applicable privilege or immunity”; and (2) the “request is unduly burdensome to

the extent it seeks ESI that is beyond the scope of the ESI Order.”4 Individual Defendants offer

no explanation or support for either of these objections specific to the particular discovery

request; they are merely boilerplate objections. Nor do Individual Defendants assert these

objections in their response. The Court therefore considers them abandoned, overrules them, and

does not address them further.5

        A.    Scope of Relevancy (“Sprint Confidential Information” and “Sprint’s HC
        Trade Secrets”)
        The first area of dispute arises in relation to multiple discovery requests: Sprint’s RFP

Nos. 1–2, 11, 15, 17–19,6 and 257 to both Individual Defendants and Sprint’s ROG Nos. 1, 4–6,



4
 See, e.g., ECF No. 115-1 at 2–6; ECF No. 115-3 at 2–6. These are only examples; the list is not
exhaustive.
5
  Ehrlich v. Union Pac. R.R. Co., 302 F.R.D. 620, 624 (D. Kan. 2014) (holding that the party
raising the objections has the burden to provide specific support for them).
6
  As noted previously, Sprint has withdrawn its motion to compel with respect to RFP No. 18.
The Court’s rulings on “Sprint Confidential Information” below, however, apply to RFP No. 18
to the extent the parties still dispute the scope of “Sprint Confidential Information” in this
Interrogatory.
7
 Sprint initially includes RFP Nos. 30 and 31 in its list, but it appears the objections to these
RFPs have been resolved. See ECF No. 134 at 4; 140 at 3 & n.1.


                                                  3
        Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 4 of 15




and 8 to both Individual Defendants. In all these requests, Sprint uses the phrase “Sprint

Confidential Information,” a few times adding “including any of “Sprint’s HC Trade Secrets.”

Individual Defendants objected that these requests are too broad and may encompass all

documents in their possession labeled with Sprint confidentiality branding—not only those that

relate to the trade secret allegations in this case. According to Individual Defendants, this means

that Sprint is requesting a significant number of irrelevant documents. Corporate Defendants

made the same objections to similar and identical discovery requests.

         The Court ruled this issue in its March 5 Memorandum and Order, and the same rationale

applies here. For the reasons stated in ECF No. 174, the Court sustains Individual Defendants’

objection in part. Where Sprint’s discovery requests seek “Sprint Confidential Information,” that

part of the request shall be limited to: “the 154 trade secrets identified in Sprint’s September 30

Supplemental Response and any further supplements thereafter and ‘Sprint Proprietary

Information’ as defined in the Sprint Employee Agreements Regarding Property Rights and

Business Practice that Defendants Cowden and Woelk signed with Sprint on June 25, 2004 and

June 1, 1999, respectively.”8

         Given this general ruling, the Court now makes the following specific rulings on the

discovery requests impacted by this decision, as several of them have additional objections

pending.

        RFP Nos. 1, 2, 17, and 19: All documents and communications from November 2008 to
         present discussing or concerning your disclosure of any Sprint Confidential Information,
         including any of Sprint’s HC Trade Secrets, to Bright House, Charter, or TWC (RFP No.
         1); all documents and communications discussing or concerning your possession,
         custody, or control of any Sprint Confidential Information, including any of Sprint’s HC
         Trade Secrets, during the time of your employment at Bright House and/or Charter (RFP

8
 The Court already ruled that the defined term “Sprint’s HC Trade Secrets,” as subsequently
supplemented, is sufficiently definite and narrow. ECF No. 141 at 10.


                                                 4
          Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 5 of 15




           No. 2); documents sufficient to identify every personal computer, laptop, or device used
           by you since 2008 which has ever contained any Sprint Confidential Information (RFP
           No. 17); and documents sufficient to identify every email account used by you since 2008
           which has ever contained any Sprint Confidential Information (RFP No. 19). For all four
           of these requests, the Court sustains Individual Defendants’ relevance objection in part,
           as to “Sprint Confidential Information” as explained supra at 4. Both Individual
           Defendants shall produce all responsive documents subject to the ruling, supra at 4.9

          RFP No. 11: All documents and communications concerning, discussing, or analyzing
           Sprint Confidential Information, including but not limited to all documents and
           communications branded “Sprint Nextel Confidential” or “Sprint Nextel Proprietary” or
           the like, during your employment at Bright House and/or Charter. The Court sustains
           Individual Defendants’ relevance objection in part, as to “Sprint Confidential
           Information” as explained supra at 4, and extends that analysis and ruling to “Sprint
           Nextel Confidential” and “Sprint Nextel Proprietary.” In addition, the Court sustains
           Individual Defendants’ objection to “or the like” as overly broad and ambiguous.
           Individual Defendants object to the lack of temporal limitation on this request, but the
           request is inherently limited in time by the phrase “during the time of your employment
           at Bright House and/or Charter.” This phrase properly limits the temporal scope of the
           request, and Individual Defendants’ objection on this basis is overruled. Both Individual
           Defendants shall produce all responsive documents subject to the ruling, supra at 4, and
           other limitations/objections sustained in this paragraph.

          RFP No. 15: All documents and communications relating to or evidencing the loss or
           deletion of Sprint Confidential Information from your personal computer, tablet, or
           device during the time of your employment at Bright House and/or Charter. The Court
           sustains Individual Defendants’ relevance objection in part, as to “Sprint Confidential
           Information” as explained supra at 4. Individual Defendants also object to this RFP as
           assuming facts not in evidence “regarding the purported ‘loss’ or ‘deletion’ of
           information.”10 The Court overrules this objection as an improper objection to Sprint’s
           discovery request.11 Both Individual Defendants shall produce all responsive documents
           subject to the ruling, supra at 4.

          RFP No. 25: All documents or communications between you and Mr. Woelk [or you and
           Mr. Cowden] regarding Sprint Confidential Information during the time of your
           employment at Bright House and/or Charter. The Court sustains Individual Defendants’

9
  In addition to the boilerplate objections addressed supra at 4–5, the “Sprint Confidential
Information” objection is the only objection raised to these four requests.
10
     ECF No. 115-1 at 16; 115-3 at 16.
11
  Brown v. Panhandle E. Pipeline Co. L.P., No. 16-CV-2428-JAR-TJJ, 2018 WL 263238, at *4
(D. Kan. Jan. 2, 2018) (“An objection on this basis [(assumes facts not in evidence)] is not well-
founded in response to a discovery request.”).


                                                   5
           Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 6 of 15




            relevance objection in part, as to “Sprint Confidential Information” as explained supra at
            4. Individual Defendants object to the lack of temporal limitation on this request, but the
            request is inherently limited in time by the phrase “during the time of your employment
            at Bright House and/or Charter.” This phrase properly limits the temporal scope of the
            request, and Individual Defendants’ objection on this basis is overruled. Both Individual
            Defendants shall produce all responsive documents subject to the ruling, supra at 4.

           ROG Nos. 1, 4–6, and 8: For each of these Interrogatories, the Court sustains Individual
            Defendants’ relevance objection in part, as to “Sprint Confidential Information” as
            explained supra at 4. Each individual Interrogatory is reviewed in more depth in
            subsection E.

            B.    RPF No. 3: Sprint VoIP Wholesale Service and/or CLEC Networks
            Financials
            Sprint’s RFP No. 3 seeks “[a]ll documents and communications with TWC, Charter, or

Bright House, from 2008 through 2011, concerning, discussing or analyzing Sprint’s financials

regarding Sprint’s VoIP wholesale services and/or CLEC network.”12 Individual Defendants

objected, agreeing to produce only “documents related to Sprint’s internal cost and associated

contribution margin for providing voice services to TWC to the extent they exist within

Cowden’s [or Woelk’s] possession, custody, or control and can be located after a reasonable

search.”13 They argue that anything beyond these categories of documents is overly broad and

irrelevant. But Sprint maintains that internal costs and contribution margins are not the only

financial metrics that are relevant.14 In fact, Sprint contends it is already aware of specific

documents Defendant Woelk had that contained Sprint’s analysis of a potential voice market

deal and its potential profit.15


12
     ECF No. 115-1 at 3; 115-3 at 3.
13
  ECF No. 115-1 at 4; 115-3 at 4. This language comes directly from paragraph 48 in Sprint’s
Complaint and indirectly from paragraph 50.
14
     ECF No. 114 at 10.
15
     Id.


                                                     6
        Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 7 of 15




          The Court’s March 5 ruling on the Corporate Defendants’ objection to a similar RFP

(Sprint’s RFP No. 2 to Corporate Defendants) also applies here. For the reasons stated in ECF

No. 174, the Court sustains Individual Defendants’ objection in part and denies it in part.

          The Court denies Sprint’s motion to compel RFP No. 3 as written, but orders that

Individual Defendants respond to Sprint’s RFP No. 3 with material responsive to the request as

narrowed by Sprint’s six claimed trade secret violation categories discussed in ECF No. 174.16

          C.    RFP Nos. 5–7: Construction, Development and/or Optimization of VoIP
          Networks
          Sprint’s RFP Nos. 5–7 request “documents and communications from 2008 through 2011

concerning, discussing, or analyzing”: “Bright House’s [or TWC’s] construction, development

and/or optimization of its VoIP network,” or “financial reasons to construct, develop and/or

optimize one’s own VoIP network.”17 Individual Defendants object, claiming that Sprint seeks

discovery far beyond what is pleaded, and fails to show that these requests are relevant. Sprint

maintains these requests are relevant because its pleadings allege Bright House and TWC

improperly obtained Sprint’s trade secrets and it is not required to show Defendants “used”

Sprint’s trade secrets under the Kansas Uniform Trade Secrets Act (“KUTSA”). Sprint also

points out that it “has certainly alleged misappropriation of Sprint trade secrets in the context of

analysis surrounding Bright House and [TWC]’s VoIP networks.”18 And, Sprint points to three

Sprint internal confidential strategy documents Defendant Woelk had on his work computer




16
     ECF No. 174 at 16.
17
     ECF No. 115-1 at 5, 6, 7; 115-3 at 5, 6, 7.
18
     ECF No. 114 at 14.


                                                   7
        Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 8 of 15




which Sprint suggests Woelk “may have used . . . as he helped expand or optimize VoIP

networks at Bright House and Charter.”19

          The Court sustains Individual Defendants’ objection in part for the same reasons it

sustained Bright House’s objection in part on March 5. The requests for production, as written,

are overly broad and would require production of a significant number of documents irrelevant to

Sprint’s claims. However, the documents referenced above located on Woelk’s work computer

do indicate the possibility and potential ability to use Sprint’s trade secrets “to short-cut the

development process, modifying and constructing its VoIP network and renegotiating financial

arrangements, in order to optimize Bright House’s [or TWC’s] VoIP network and reach Sprint’s

level of offerings.”20 Accordingly, the Court will require Individual Defendants to produce

documents responsive to RFP Nos. 5–6, modified as follows: Documents and communications

from 2008–2011 referencing Sprint or its VoIP network and concerning, discussing, or analyzing

Bright House’s [or TWC’s] construction, development and/or optimization of its VoIP network.

The Court also requires Individual Defendants to produce documents responsive to RFP No. 7,

modified as follows: Documents and communications from 2008 through 2011 referencing

Sprint or its VoIP network and concerning, discussing, or analyzing financial reasons to

construct, develop and/or optimize one’s own VoIP network.

          D.     RFP No. 14: Discussion, Analysis, or Evaluation of Sprint VoIP Wholesale
          Services




19
     Id. at 14 n.11.
20
     ECF No. 1-2 ¶ 83.


                                                   8
        Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 9 of 15




          Sprint’s RFP No. 14 requests, “[a]ll documents and communications between you, Bright

House and/or TWC concerning, discussing, analyzing or evaluating Sprint VoIP wholesale

services and alternatives to the same.”21

          Individual Defendants object to this RFP, claiming (1) the phrases “Sprint’s VoIP

wholesale services” and “alternatives to the same” are overly broad, vague, and ambiguous; (2)

the request is overly broad and irrelevant to the extent it seeks documents and communications

unrelated to a trade secret or “Sprint’s internal cost and their associated contribution margin for

providing voice services to TWC”; and (3) the request is overly broad because it contains no

temporal limit. They represent that they will produce “non-privileged, non-attorney work-

product documents and communications exchanged between Bright House and TWC concerning

the meeting identified in Paragraph 48 of the Amended Petition,” which are the same documents

Sprint agreed to accept from Corporate Defendants in response to a substantially similar RFP

directed to them.22 Individual Defendants contend that “any information” regarding VoIP

services is simply too broad.

          Sprint highlights its allegation that it “has uncovered evidence that Mr. Cowden, Mr.

Woelk, and Bright House used Sprint’s HC Trade Secrets in an attempt to take Sprint’s

wholesale VoIP business, grow Bright House’s VoIP offering to take, and benefit its sister

company, [TWC], in the amount of billions of dollars.”23 Sprint further emphasizes that it is

seeking only relevant information—not “any” information regarding Sprint’s VoIP services.

Sprint maintains that it seeks only a targeted group of documents and communications between



21
     ECF No. 115-1 at 14; 115-3 at 14.
22
     ECF No. 134 at 6–7.
23
     ECF No. 114 at 15 (quoting ECF No. 1-1).
                                                  9
        Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 10 of 15




Individual Defendants and Bright House or TWC, which are directly tied to the allegations in the

case.

         Individual Defendants’ objection is sustained in part and overruled in part. First, the

Court disagrees that the phrases “Sprint’s VoIP wholesale services” and “alternatives to the

same” are overly broad, vague, and ambiguous. Second, the Court has already determined that

Sprint’s financial claims are not limited to claims about “Sprint’s internal cost and their

associated contribution margin for providing voice services to TWC.” Third, the Court agrees

that the request needs a temporal limitation. As the Court has done with similar requests in this

case, the Court imposes a time limit on the request to between 2008 and 2011. Individual

Defendants shall produce all responsive documents subject to the temporal limitation/objection

sustained in this paragraph.

         E.     ROG Nos. 1–8: “Complete Responses” Requested
         Sprint initially requested that the Court compel Individual Defendants to give complete

responses to its interrogatories, even though Individual Defendants had agreed to supplement

their responses. After Sprint filed this motion, Individual Defendants did, indeed, supplement

their responses. Sprint remains unsatisfied. For each interrogatory, Sprint points out portions of

the request that Sprint claims Individual Defendants failed to answer. The Court reviews the

Interrogatories individually below.

        ROG No. 1: Identify and describe the Sprint Confidential Information that you copied,
         distributed, or accessed while working for Sprint and the protective measures Sprint had
         in place for accessing such information. The Court has already ruled on Individual
         Defendants’ objection to the portion of this interrogatory relating to “Sprint Confidential
         Information,” supra at 4. Sprint claims that Individual Defendants still have not identified
         any protective measures Sprint had in place for accessing Sprint Confidential
         Information. Both Individual Defendants specify that they are “unaware” of any
         protective measures Sprint had in place for accessing any such “trade secrets.” They must
         answer ROG No. 1 as limited by the Court’s ruling, supra at 4.



                                                  10
          Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 11 of 15




          ROG No. 2: Describe your employment history since joining Bright House, including
           identification of your employer, dates of employment, job titles, job duties, whether you
           entered into an employment contract, confidentiality agreement, non-disclosure
           agreement, and/or restrictive covenant, and describe by Bates number the employment
           contract, confidentiality agreement, non-disclosure agreement, and/or restrictive
           covenant. Sprint claims that Defendant Cowden failed to give his specific start date, and
           neither Individual Defendant answered whether he entered into any employment or other
           agreement—even if he does not have a copy of such agreement. Individual Defendants
           object to the Interrogatory as overbroad, unduly burdensome, disproportionate, and as
           seeking irrelevant information. Individual Defendants also object because these
           documents and information are more easily obtained from Bright House and/or Charter.
           The Court finds the requested information relevant on its face and overrules Defendants’
           objections. Individual Defendants have not made any showing that the discovery sought
           is unduly burdensome or disproportionate. Merely claiming that the documents and
           information are more easily obtained from Bright House and/or Charter is also
           insufficient. Rule 33 incorporates the scope of discovery provisions of Rule 26(b).24
           Although Rule 26(b) requires a court to limit discovery if it determines the discovery
           sought can be obtained from another “source that is more convenient, less burdensome,
           or less expensive,”25 Individual Defendants have made no effort to explain how they meet
           this standard.26 Individual Defendants shall answer the Interrogatory as posed. If certain
           requested information is not in Individual Defendants’ possession, custody, or control,
           Individual Defendants shall specifically so state and identify that information.

          ROG No. 3: Identify and describe the recruitment process by which you became
           employed by Bright House, including all recruiting firms and individual recruiters
           involved, the interview process, the dates and attendees of all interviews and meetings,
           all documents and information requested and received during the recruitment process, all
           documents and information you shared or that were shared with you during the
           recruitment process, and all offers of employment made to, negotiated, and/or accepted
           by you. Individual Defendants object that the phrase “recruiting process” is vague and
           ambiguous, and that the documents and information referenced can be more readily
           obtained from other parties. Sprint complains about both Individual Defendants’ lack of
           specificity as to dates, details as to the recruitment process, information requested and

24
  Fed. R. Civ. P. 33(a)(2) (“An interrogatory may relate to any matter that may be inquired into
under Rule 26(b).”)
25
     Fed. R. Civ. P. 26(b)(2)(C)(i).
26
   Hammond v. Lowe’s Home Centers, Inc., 216 F.R.D. 666, 672 (D. Kan. 2003) (“The familiar
litany of general objections, including overly broad, burdensome, oppressive will not alone
constitute a successful objection to an interrogatory nor will a general objection fulfill the
objecting party’s burden to explain its objections.”). “The objecting party must show specifically
how, despite the broad and liberal construction afforded the federal discovery rules, each
question is overly broad, burdensome, or oppressive by submitting affidavits or offering
evidence revealing the nature of the burden.” Id.
                                                   11
          Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 12 of 15




           received during the recruitment process, and offers of employment. Individual
           Defendants’ objections to ROG No. 3 are overruled. They shall provide complete
           information in response to all information requested. If certain requested information is
           not in Individual Defendants’ possession, custody, or control, Individual Defendants shall
           specifically so state and identify that information.

          ROG No. 4: Identify every employee or agent of TWC, Bright House, and/or Charter who
           had any communications with you regarding Sprint Confidential Information and/or who
           had access to the work computers used by you. The Court has already ruled on Individual
           Defendants’ objection to the portion of this interrogatory relating to “Sprint Confidential
           Information,” supra at 4. Defendant Cowden appeared to address Sprint’s complaint
           about his initial answer to ROG No. 4 with his supplement. Sprint still claims that
           Defendant Woelk’s supplemental answer, however, is deficient.

           Defendant Woelk objects that the Interrogatory contains no temporal limit. Sprint asks
           Defendant Woelk to “confirm whether it is Woelk’s position that he did not have any
           communications with employees of TWC, Bright House, and/or Charter regarding Sprint
           Confidential Information (including the information contained in the January 2009
           presentation) after he accepted employment at Bright House.”27

           The Court agrees that ROG No. 4 should contain a temporal limitation—of 2008 to
           present. Defendant Woelk shall respond to ROG No. 4 for the time period from 2008 to
           present, subject to the Court’s “Sprint Confidential Information” ruling, supra at 4.

          ROG No. 5: Identify every location, computer, email account, storage medium (e.g. CD-
           ROM, USB drive, etc.) and/or source that you have possessed, controlled, or accessed at
           any point after termination of your employment with Sprint, whether actual or digital,
           containing any documents generated by Sprint and/or any documents containing Sprint
           Confidential Information. The Court has already ruled on Individual Defendants’
           objection to the portion of this interrogatory relating to “Sprint Confidential
           Information,” supra at 4. Individual Defendants further object that the Interrogatory seeks
           irrelevant information because it seeks information including “documents generated by
           Sprint,” which may be publicly available. And Individual Defendants argue ROG No. 5 is
           overly broad, unduly burdensome, vague and ambiguous, and disproportional with
           respect to the phrase “every location, computer, email account, storage medium (e.g. CD-
           ROM, USB drive, etc.) and/or source.”

           Sprint asks that Defendant Cowden “confirm whether Cowden’s position is that no other
           computer, storage medium, or email account other than those listed in the response ever
           contained the documents described in the response.”28 Sprint asks for a basis for refusal if
           Cowden is refusing to provide all responsive information. And Sprint wants more

27
     ECF No. 115-5 at 5.
28
     ECF No. 115-5 at 7–8.


                                                   12
          Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 13 of 15




           specific information from Defendant Woelk about the external hard drive referenced in
           his supplemental answer, as well as confirmation that Woelk takes the position that “no
           other document which came from or originated at Sprint, other than the documents
           identified in the response to this interrogatory, were stored on Woelk’s “personal hard
           drive” or his “phwoelk@yahoo.com” email account, and whether any other email account
           stored documents responsive to this interrogatory.”29

           The Court sustains the objection to the phrase “containing any documents generated by
           Sprint” as overly broad and possibly including documents that are publicly available,
           and/or which are not relevant to Sprint’s trade secrets claim. As for the objection to the
           “every location . . .” phrase, Individual Defendants do not further explain their objection
           or identify in detail how it would be unduly burdensome. The request is relevant on its
           face, and Individual Defendants have not met their burden to show why they should not
           be compelled to respond. Individual Defendants shall respond to this Interrogatory
           subject to the “Sprint Confidential Information” ruling, supra at 4, and the “containing
           any documents generated by Sprint” limitation/objection sustained in this paragraph.
           Individual Defendants shall provide complete information in response to all information
           requested. If certain requested information is not in Individual Defendants’ possession,
           custody, or control, Individual Defendants shall specifically so state and identify that
           information.

          ROG No. 6: For every location, computer, email account, storage medium (e.g. CD-
           ROM, USB drive, etc.) and/or source identified in your response to Interrogatory No. 5,
           identify all periods of time during which you had access to that location and/or source
           and identify all documents containing Sprint Confidential Information you accessed from
           that location, computer, email account, storage medium and/or source. The Court has
           already ruled on Individual Defendants’ objection to the portion of this Interrogatory
           relating to “Sprint Confidential Information,” supra at 4. Again, Individual Defendants
           argue ROG No. 6 is overly broad, unduly burdensome, vague and ambiguous, and
           disproportional with respect to the phrase “every location, computer, email account,
           storage medium (e.g. CD-ROM, USB drive, etc.) and/or source.” They also object to the
           lack of a temporal limit.

           Sprint claims that Defendant Woelk’s supplemental response fails to identify the exact
           date in 2011 on which he recycled an external hard drive. Sprint also claims that
           Defendant Cowden fails to identify whether he still has access to craig.cowden@att.net
           or confirm that he has identified all responsive information. Sprint asks for a basis for
           refusal if Cowden is refusing to provide all responsive information.

           Again, Individual Defendants’ objection as to the “every location . . .” phrase identified
           above is overruled. As for the temporal limit, the Interrogatory is inherently limited by
           the phrase “at any time after the termination of your employment with Sprint” included in
           ROG No. 5. This objection is also overruled. Subject to the “Sprint Confidential

29
     ECF No. 115-2 at 5.


                                                    13
          Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 14 of 15




           Information” ruling, supra at 4, Individual Defendants shall respond completely to ROG
           No. 6. If certain requested information is not in Individual Defendants’ possession,
           custody, or control, Individual Defendants shall specifically so state and identify that
           information.

          ROG No. 7: Describe in detail how the Sprint documents found on Charter computers in
           August 2019, as referenced in Paragraph 72 of the First Amended Petition, were
           transferred to such computers, and describe in detail every computer, email account, and
           storage medium on which such information was stored, tracing back from the Charter
           computers on which Sprint documents were found in August 2019 to the original Sprint
           computer from which it originated; and for each such computer, email account, and
           storage medium, identify when the Sprint documents were placed on that computer, email
           account, and storage medium and when, if at all, they were deleted. Individual
           Defendants object that ROG No. 7 is not relevant because it broadly seeks information
           concerning all “Sprint documents found on Charter computers in August 2019.”

           Sprint wants more details from Defendant Woelk about the transfer of documents from
           his external hard drive to his Bright House Computer. Sprint believes that Defendant
           Woelk needs to provide specific email account(s), and any dates on which Sprint
           documents were deleted. Sprint asks that Cowden confirm that he has identified all
           responsive information, and, if not, to give a basis for refusal.

           The Court finds that the phrase “Sprint documents found on Charter computers in August
           2019” is not too broad because it is modified by “as referenced in Paragraph 72 of the
           First Amended Petition.” Paragraph 72 specifies that Sprint is referring to the documents
           counsel for Charter informed Sprint’s counsel about on August 6, 2019, that were
           “located on Charter business computers which appeared to be Sprint documents with no
           legitimate reason to be at Charter.”30 The Court overrules Individual Defendants’
           objection and directs them to respond completely to ROG No. 7. If certain requested
           information is not in Individual Defendants’ possession, custody, or control, Individual
           Defendants shall specifically so state and identify that information.

          ROG No. 8: Describe all Sprint Confidential Information that was in your possession,
           custody, or control at the time your employment ended but that is now not in your
           possession, custody, or control, and explain how and when such information was deleted
           or destroyed. The Court has already ruled on Individual Defendants’ objection to the
           portion of this interrogatory relating to “Sprint Confidential Information,” supra at 4.
           Individual Defendants object, stating that the Interrogatory assumes facts not in evidence
           regarding whether “information was deleted or destroyed.” This objection is again
           overruled.

           Sprint wants more details from Defendant Woelk about how the external hard drive was
           recycled and what, if anything, else happened to its contents. Sprint also wants Defendant
           Woelk to supplement with responsive information about Sprint documents on any Woelk

30
     ECF No. 1-2 at 22 ¶ 72.
                                                   14
     Case 2:20-cv-02161-JWB-TJJ Document 207 Filed 04/06/21 Page 15 of 15




        email account. And once again, Sprint asks whether Cowden has identified all responsive
        information, and, if not, to give a basis for refusal.

        The Court finds Sprint’s Interrogatory proper, and directs Individual Defendants to
        respond completely to ROG No. 8 (subject to the “Sprint Confidential Information”
        ruling, supra at 4). If certain requested information is not in Individual Defendants’
        possession, custody, or control, Individual Defendants shall specifically so state and
        identify that information.

        IT IS THEREFORE ORDERED that Plaintiff Sprint Communications’ Motion to

Compel Discovery Responses from the Individual Defendants (ECF No. 113) is granted in part

and denied in part as set forth in detail herein.

        Dated April 6, 2021, at Kansas City, Kansas.




                                                                   Teresa J. James
                                                                   U. S. Magistrate Judge




                                                    15
